DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11th, 2020 has been entered.

Response to Amendment
Applicant's amendments filed December 29th, 2020 have been entered. Claims 1 and 21-22 have been amended.

The Section 103 rejections over Closson as the primary reference made in the Office action mailed November 4th, 2020 have been withdrawn due to Applicant’s amendments/arguments being persuasive.
The Section 103 rejections over Niemeyer as the primary reference made in the Office action mailed November 4th, 2020 have been withdrawn due to Applicant’s amendments/arguments being persuasive.

Examiner’s Amendment
On January 12th, Examiner contacted Applicant’s representative about the potential allowance and noted that claim 22 had a couple of issues. The below amended claim is what was understood to be the agreed upon amendment. A couple of other non-scope altering amendments were made to provide consistency in terminology.

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Anscomb on January 13th, 2020.

The application has been amended as follows: 
	6.	The diecut according to claim 1, wherein the polymeric film of the lower film consists of polyolefin[[s]].

	7.	The diecut according to claim 22, wherein the polymeric film of the lower film consists of polyethylene and polymer of the functional layer

	15.	The diecut according to claim 4, wherein the upper film is a polyethylene and ethylene-vinyl acetate film.

	17.	The diecut according to claim 15, wherein the

	10.	The vehicle body according to claim 12, wherein the diecut is

 10, wherein contours of the diecut correspond to at least one contour of the hole a margin of overlap is between 1 and 20 mm.

	12.	A vehicle body comprising: 
		at least one hole to be closed; and
		the diecut according to claim 1 applied over and closing the at least one hole

	22.	The diecut according to claim 1, wherein the polymer of the functional layer comprises one or mores thereof.

Allowable Subject Matter
Claims 1-18 and 21-22 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The combination of the clarification of the function of the functional layer and the relationship of the melting point of the polymer of the functional layer and that of the polymer of the upper film with the remaining claim elements traverses the closest prior art as set forth in the Office action mailed November 4th
Furthermore, while it is known to provide a melting point to a barrier/functional layer as claimed relative to other layers such as the adhesive layer, as taught in U.S. Patent Nos. 4,461,795 and 6,613,412 B1 and U.S. Pub. No. 2002/0197425 A1, it would not have been obvious to one of ordinary skill at the time of invention to apply it to the upper film of the currently claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure has been cited in the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 14th, 2020